Title: From Alexander Hamilton to John Ripley, 26 November 1799
From: Hamilton, Alexander
To: Ripley, John


          
            Sir,
            NY Nov. 26. 99
          
          I have received your letter of the nineteenth instant.
          It is regular that any representation which you may have to make concerning that part of the regiment which is in Winter Quarters should come thro’ the Commanding Officer of the brigade. Having then the opinion and observations of the Commanding Officer I shall be better able to judge of the propriety of measures that are proposed—
          Major Walker Ripley
        